727 N.W.2d 625 (2007)
CERTAIN UNDERWRITERS AT LLOYD'S, London Subscribing to Cover Note A15607200, Continental Casualty Company, Royal Indemnity Underwriting, Inc., American Alternative Insurance Company, Lexington Insurance Company, Liberty Mutual Insurance Company, National Union Fire Insurance Company, Princeton Eagle Insurance Company, General Security Indemnity, and Rouge Steel Company, Plaintiffs, Counter Defendants & Appellants,
v.
UNITED STATES STEEL CORPORATION, Defendant, Counter Plaintiff, Cross-Plaintiff & Appellee, and
McGill Manufacturing Company, Inc., Emerson Power Transmission Corporation, Allegheny Plastics, Inc., Commercial Contracting Corp., Inc., and Bearing Service, Inc., Defendants, Cross-Defendants, and
Headco Industries, Inc., Bearing Headquarters Company, and Motion Industries, Inc., Defendants.
Docket No. 132384. COA No. 269441.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the September 21, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.